Title: To George Washington from William Stephens Smith, 25 December 1782
From: Smith, William Stephens
To: Washington, George


                        
                            Sir
                            Dobbs’s Ferry 25th Decr 1782 12 at night
                        
                        I have been honor’d with your Excellency’s Dispatches, in reply to my last, and shall act upon the several
                            Matters therein contain’d agreable to your directions. I have this Instant return’d with Capt. Pray from near Kings-Bridge
                            where we have been to meet, by appointment a Person from the City, who informs, that the fleet mention’d in my last,
                            sailed on the 23d having on-board  Merchants & Inhabitants with their Invalid and disabled Soldiers, he could not
                            learn whether they had embark’d any public- Stores but the opinion is still in force, with respect to their evacuation
                            early in the spring, and there is some talk of another fleet preparing to sail soon. Inclosed are the last Papers,
                            notwithstanding the many Puffs respecting Gibraltar they have still their doubts with regard to its Fate. They Seem
                            anxious to bring the affairs of the Refugees to a Point and to secure as many of them in service as possible having
                            notified the officers that regular Commissns will be made out for them upon application and their Men received as soldiers
                            upon the Establishment, that those who do not chuse to be considered on this footing will be disarmed and the allowance
                            they have hitherto received as soldiers be stopt. to-morrow is the period fixed for the conclusion of
                            this Business—It is supposed the fleet that is preparing to sail will convey to Nova Scotia a Number of families who have
                            agreed to Settle in that Place.
                        When I came to this Post I did not expect to remain but a short Time, and consequently brought nothing more
                            with me than what would answer for present Use; But as it is your Excellency’s Pleasure that I shall remain; I must
                            request permission to bring down the remainder of my Cloathing, Papers &c. I shall spend as little time as
                            possible in the performance of this Business and not leave the Post untill an officer appears who I think capable of
                            discharging the duties of it, during the short Period of my Absence. The Arrangements to be made with the Qr Master
                            &c. with regard to the necessary supplies will perhaps render a personal Interview with him necessary.
                        If your Excellency should think proper to indulge me in this request, I shall defer giving my opinion with
                            respect to the checking the present Injurious Communication with the Enemy, untill I have the Pleasure of waiting on
                            you—If not—I shall forward my Ideas on the Subject when I am acquainted with your Pleasure.
                        The Officers at Kings ferry when I have directed Letters to them, requesting they may be forwarded with
                            dispatch to your Excellency have in some Instances not comply’d, but obliged the Soldiers, tho’ fatigued, to proceed this
                            occasions unnecessary Delay’s and may be in some instances Injurious, If proper, I wish Instructions may be given to them
                            upon this Subject. Wishing you and your Lady the Compliments of the Season, I am Your Excellency’s Most Obliged Humble
                            Servt
                        
                            W.S. Smith Lt Colo.
                        
                    